Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a secondary battery module .
Group II, claim(s) 10, drawn to a battery pack.
Group III, claim(s) 11, drawn to a vehicle.
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of: a secondary battery, comprising: an electrode assembly having a positive electrode plate and a negative electrode plate with a separator being interposed therebetween; an electrolyte; an exterior case configured to accommodate the electrode assembly and the electrolyte in an inner space thereof; and an electrode lead having a body and a plate-shaped head, a first end of the body being electrically connected to the positive electrode plate or the negative electrode plate of the electrode assembly and a second end of the body protruding outward from the exterior case along a protruding direction so that a portion of the body can be inserted into a slit extending inward from an end of a bus bar having a plate shape at least partially made of an electrically conductive material, the plate- shaped head extending in both directions perpendicular to the protruding direction of the body from the second end of the body, the electrode lead being at least partially made of an electrically conductive material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kobayashi (JP 2013118115 A; cited in the IDS). 
Kobayashi teaches a secondary battery (Fig. 2; see paragraph 0027), comprising:
An electrode assembly (Fig. 1; see paragraph 0027).
having a positive electrode plate (Fig. 1; see paragraph 0027).
And a negative electrode plate (Fig. 1; see paragraph 0027).
With a separator disposed therebetween (Fig. 1; see paragraph 0027).
an electrolyte (Fig. 1; see paragraph 0027).
an exterior case configured to accommodate the electrode assembly and the electrolyte in an inner space thereof (see (9) in paragraph 0008).
and an electrode lead having a body and a plate-shaped head (Fig. 1, see paragraph 0012).
a first end of the body being electrically connected to the positive electrode plate or the negative electrode plate of the electrode assembly (Fig. 1, see paragraph 0012).
a second end of the body protruding outward from the exterior case along a protruding direction (Fig. 1, see paragraph 0012).
 so that a portion of the body can be inserted into a slit extending inward from an end of a bus bar having a plate shape at least partially made of an electrically conductive material (Fig. 1-3, see paragraph 0014).
the plate- shaped head extending in both directions perpendicular to the protruding direction of the body from the second end of the body (Fig. 1, see paragraph 0012” L-shaped”).
 the electrode lead being at least partially made of an electrically conductive material (Fig. 1, see paragraph 0015 “conductive”).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C. S. WYROUGH whose telephone number is (571)272-4806. The examiner can normally be reached Monday-Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758(x0-5758). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728